 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   SALLY VILLAVERDE,                                         Case No. 2:18-cv-00921-GMN-EJY
 5                  Plaintiff,
 6          v.                                                                ORDER

 7   ROMEO ARANAS, et al.,
 8                  Defendants.
 9

10          Before the Court is Defendants’ Motion for Clarification Regarding Discovery
11   Plan/Scheduling Order (ECF No. 26) and Plaintiff’s Motion for Request of Scheduling Order (ECF
12   No. 27). Defendants seek clarification of “an electronic ‘Notice of Electronic Filing’ . . . issued [on
13   January 6, 2020] wherein the Docket Text provided that a Discovery Plan/Scheduling Order was
14   due by . . . February 5, 2020.” Id. at 2:8–10 (internal citation omitted). This notice was entered in
15   error by the Clerk’s Office.
16          Pursuant to LR 16-1(b), “in actions by or on behalf of inmates under 42 U.S.C. § 1983 ... no
17   discovery plan is required,” rather “a scheduling order [is] entered within thirty (30) days after the
18   first defendant answers or otherwise appears.” Additionally, “actions brought without an attorney
19   by a person in the custody of the United States, a state, or a state subdivision” are “governed by the
20   entry of an order establishing a briefing scheduling and other appropriate matters[.]” LR 16-1(c)(3).
21   This is an action brought under 42 U.S.C. § 1983. As Plaintiff points out, Defendants have appeared
22   and a scheduling order has not yet been entered.
23          Further, Fed. R. Civ. P. 26(f)(1) states parties that are exempted from initial disclosures under
24   Fed. R. Civ. P. 26(a)(1)(B) are exempted from Fed. R. Civ. P. 26(f)’s discovery conference
25   requirements. See Fed. R. Civ. P. 26(f)(1). Fed. R. Civ. P. 26(a)(1)(B) exempts actions “brought
26   without an attorney by a person in the custody of the United States, a state, or a state subdivision.”
27

28
                                                        1
 1   Here, Plaintiff is incarcerated and does not have an attorney. Accordingly, LR 16-1 and Fed. R. Civ.

 2   P. 26 exempts the parties from providing a discovery plan and scheduling order. Therefore, this

 3   Court is required to enter the standard inmate discovery plan and scheduling order.

 4           Accordingly, and for good cause shown,

 5           IT IS HEREBY ORDERED that Defendant’s Motion for Clarification Regarding Discovery

 6   Plan/Scheduling Order (ECF No. 26) is GRANTED.

 7           IT IS FURTHER ORDERED that Plaintiff’s Motion for Request of Scheduling Order (ECF

 8   No. 27) is GRANTED. The following scheduling deadlines apply:

 9           1.      DISCOVERY: Pursuant to LR 16-1(b), discovery in this action shall be completed

10   on or before July 13, 2020.

11           2.      Any and all pleadings that may be brought under Fed. R. Civ. P. 13 and 14 or joining

12   additional parties under Fed. R. Civ. P. 19 and 20, shall be filed and served no later than April 13,

13   2020.    Any party causing additional parties to be joined or brought into this action shall

14   contemporaneously therewith cause a copy of this Order to be served upon the new party or parties.

15           3.      Amendments to pleadings as provided for under Fed. R. Civ. P. 15, if the same are

16   allowed without leave of court, or motions for leave to amend, shall comply with LR 15-1 and shall

17   be filed and served not later than April 13, 2020.

18           4.      Expert disclosures shall be made on or before May 13, 2020, and the disclosures of

19   rebuttal experts shall be made on or before June 14, 2020.

20           5.      Dispositive Motions shall be filed and served no later than August 11, 2020.

21           6.      The Joint Pretrial Order is due by September 10, 2020. If dispositive motions are

22   filed, the joint pretrial order is due thirty (30) days from the entry of the court’s rulings on the motions

23   or by further order of the court.

24           7.      The Interim Status Report must be filed or before May 13, 2020.

25           8.      EXTENSIONS OF DISCOVERY:                  Pursuant to LR 26-4, an extension of the

26   discovery deadline will not be allowed without a showing of good cause. All motions or stipulations

27   to extend discovery shall be received by the Court at least twenty-one (21) days prior to the date

28
                                                         2
 1   fixed for completion of discovery by this Scheduling Order, or at least twenty-one (21) days prior to

 2   the expiration of any extension thereof that may have been approved by the Court. The motion or

 3   stipulation shall include:

 4                  (a)     A statement specifying the discovery completed by the parties of the date of

 5   the motion or stipulation;

 6                  (b)     A specific description of the discovery which remains to be completed;

 7                  (c)     The reasons why such remaining discovery was not completed within the

 8   time limit of the existing discovery deadline; and

 9                  (d)     A proposed schedule for the completion of all remaining discovery.

10

11          DATED: February 12, 2020

12

13
                                                  ELAYNA J. YOUCHAH
14                                                UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      3
